DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Amendment
In response to the amendment received on 03/03/2021:
Claims 1 and 9 have been amended. 
Claims 5-7, 14 and 15 have been canceled.
Claims 17-20 have been withdrawn.
The previous 103 rejections have been withdrawn in light of the amendment.
The previous and new prior art has been applied. All changes made are necessitated by the amendment. Thus, this action is Final.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2012/0177970 to Marchio et al. in view of US Patent Application Publication 2012/0177971 to Cicero et al. in further view of US Patent Application Publication 2008/0084180 to Hasegawa and US Patent Application Publication 2017/0126036 to Dulle.
With respect to claim 1, Marchio et al. teach individual battery strings of the plurality of battery strings for a vehicle comprising: 
an individual battery string housing 200; 
a plurality of electrochemical cells 100 disposed within the housing 200; 
a circuit 324 for electrically connecting the plurality of electrochemical cells 100, the circuit 324 having a positive terminal 426 and a negative terminal 426 (Marchio et al.: Sections [0060]-[0062]; Figs. 7-10). 

Marchio et al. do not teach a rack configured to couple a plurality of independently removable battery strings to the vehicle, the battery strings configured to be selectively coupled in parallel to a vehicle power bus, the battery strings comprise a positive high-voltage connector located on an exterior surface of the housing, the positive high-voltage connector electrically coupled to the positive terminal; a negative high-voltage connector located on an exterior surface of the housing, the negative high-voltage connector electrically coupled to the negative terminal.
However, Cicero et al. teach a battery pack comprising an outer enclosure couples a two module array 12 and 14 in parallel to a vehicle power bus 50, wire (a positive high-voltage connector) located on an exterior surface of the housing, the wire (the positive high-voltage connector) electrically coupled to the positive terminal of the battery cells; other wire (a negative high-voltage connector) located on an exterior surface of the housing, the other wire (the negative high-voltage connector) electrically coupled to the negative terminal of the battery cells (Cicero et al.: Sections [0034]-[0037]).


Marchio et al. do not teach a switch disposed within the housing and electrically connected in series with at least the positive high-voltage connector; and a string control nit disposed within the housing, the string control unit electrically coupled to and configured to control the switch. 
However, Hasegawa teaches a battery pack 31 comprising a switch 6 disposed within the housing 1 and electrically connected in series with at least the positive high-voltage connector 8; and a string control unit 20 disposed within the housing 1, the string control unit 20 electrically coupled to and configured to control the switch 6 (Hasegawa: Section [0039]; Fig.1).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Marchio et al. with the above teaching from Hasegawa with the motivation of having a means such the arrangement of the switch and control unit would allow monitoring and controlling according to the feedback from the sensor. 
Marchio et al. further teach the electric vehicle battery pack, wherein each battery string 500 comprises a first battery module and a second battery module connected in series, each battery module comprising three electrochemical cells 100 (Marchio et al.: Section [0038]; Figs. 2 and 15), wherein each battery string 500 further comprises a module monitoring boards 312, the module monitoring board 312 communicatively coupled to the first and second battery modules and configured to monitor a temperature associated with the one battery module 100 (Marchio et al.: Section [0066]; Fig. 9).

    PNG
    media_image1.png
    560
    656
    media_image1.png
    Greyscale
Marchio et al. disclose the claimed invention except for a plurality of module monitoring boards.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have multiple module monitoring boards, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).

Marchio et al. further teach the electric vehicle battery pack, wherein the plurality of module monitoring boards 312 are communicatively coupled to the string control unit 316 (Marchio et al.: Section [0066]; Fig. 9).
Marchio et al. do not specifically teach the string control unit of each individual battery string comprises one or more processors and memory storing instructions that, when executed by the one or more processors, cause the one or more processors to detect a fault condition in the individual battery string and to control the switch, in response to the detected fault condition, to disconnect the individual battery string from the vehicle power bus while at least one other individual battery string continues providing power to the vehicle power bus.
However, Dulle teaches a battery control system comprising a design system 58 with processors and memory, the design system 58 may determine that the target string level functions include providing control commands, for example, to disconnect a battery system 12 when a fault is detected in the battery system 12, to control supply of electrical power to (e.g., charging) the battery system 12, and/or to control supply of electrical power (e.g., discharging) from the battery system 12 (Dulle: Sections [0097] and [0115]; Fig. 5).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Marchio et al. with the above teaching from Dulle with the motivation of having a means such the battery control system is commonly used in the art for controlling the battery at fault condition. 

With respect to claim 2, Marchio et al. teach the electric vehicle battery pack, wherein each battery string further comprises: 
a coolant inlet 512 located on an exterior surface of the housing and configured to couple with and sealingly uncouple from an external coolant supply conduit; 
a coolant outlet 516 located on an exterior surface of the housing and configured to couple with and sealingly uncouple from an external coolant return conduit (Marchio et al.: Section [0071]); and 
an auxiliary connector 440 located on an exterior surface of the housing 200 and configured to couple with an external communications system 312 (Marchio et al.: Section [0066]).



With respect to claim 3, Marchio et al. teach the electric vehicle battery pack, wherein the auxiliary connector 440 comprises a CAN bus connector configured to couple with a CAN bus 320 (Marchio et al.: Section [0058]).

With respect to claim 4, Marchio et al. further teach the electric vehicle battery pack, further comprising one or more thermal barriers 808, 812 configured to at least partially insulate adjacent battery strings 500 (Marchio et al.: Section [0083]; Fig. 22).

With respect to claims 10 and 11, Marchio et al. do not teach a switch disposed within the housing and electrically connected in series with at least the positive high-voltage connector; and a string control unit disposed on a side of (within) the housing, the string control unit electrically coupled to and configured to control the switch. 
However, Hasegawa teaches a battery pack 31 comprising a switch 6 disposed within the housing 1 and electrically connected in series with at least the positive high-voltage connector 8; and a string control unit 20 disposed within the housing 1, the string control unit 20 electrically coupled to and configured to control the switch 6 (Hasegawa: Section [0039]; Fig.1).
. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2012/0177970 to Marchio et al. in view of US Patent Application Publication 2012/0177971 to Cicero et al. in further view of US Patent Application Publication 2008/0084180 to Hasegawa, US Patent Application Publication 2013/0069594 to Jung and US Patent Application Publication 2017/0126036 to Dulle.
With respect to claim 8, Marchio et al. do not teach the electric vehicle battery pack, wherein the switch comprises a magnetic contactor configured to be in a disconnected position when the magnetic contactor is not energized.
	However, Jung teaches a battery pack comprising a switch, wherein the switch is a magnetic contactor type (Jung: Section [0047]). 
It would have been obvious as of the effective filing dated of the claimed invention to have modified Marchio et al. with the above teaching from Hasegawa with the motivation of having a means such the magnetic contactor type switch is being commonly using the area. 
Jung teaches the same switch, therefore, lacking of any clear distinction between the claimed switch and those disclosed by Jung, it would have expected for the switch of Jung to be in a disconnected position when the magnetic contactor is not energized as claimed lacking unexpected result showing otherwise.

Claims 9, 12, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2012/0177970 to Marchio et al. in view of US Patent Application Publication 2012/0177971 to Cicero et al. and US Patent Application Publication 2017/0126036 to Dulle.
With respect to claim 9, Marchio et al. teach individual battery strings of the plurality of battery strings for a vehicle comprising: 
an individual battery string housing 200; 
a plurality of electrochemical cells 100 disposed within the housing 200; 
a circuit 324 for electrically connecting the plurality of electrochemical cells 100, the circuit 324 having a positive terminal 426 and a negative terminal 426 (Marchio et al.: Sections [0060]-[0062]; Figs. 7-10). 

a coolant inlet 512 located on an exterior surface of the housing and configured to couple with and sealingly uncouple from an external coolant supply conduit; 
a coolant outlet 516 located on an exterior surface of the housing and configured to couple with and sealingly uncouple from an external coolant return conduit (Marchio et al.: Section [0071]); and 
an auxiliary connector 440 located on an exterior surface of the housing 200 and configured to couple with an external communications system 312 (Marchio et al.: Section [0066]).

Marchio et al. teach the same coolant inlet and outlet, therefore, lacking of any clear distinction between the claimed coolant inlet and outlet and those disclosed by Marchio et al., it 

Marchio et al. do not teach a rack configured to couple a plurality of independently removable battery strings to the vehicle, the battery strings configured to be selectively coupled in parallel to a vehicle power bus, the battery strings comprise a positive high-voltage connector located on an exterior surface of the housing, the positive high-voltage connector electrically coupled to the positive terminal; a negative high-voltage connector located on an exterior surface of the housing, the negative high-voltage connector electrically coupled to the negative terminal; 
However, Cicero et al. teach a battery pack comprising an outer enclosure couples a two module array 12 and 14 in parallel to a vehicle power bus 50, wire (a positive high-voltage connector) located on an exterior surface of the housing, the wire (the positive high-voltage connector) electrically coupled to the positive terminal of the battery cells; other wire (a negative high-voltage connector) located on an exterior surface of the housing, the other wire (the negative high-voltage connector) electrically coupled to the negative terminal of the battery cells (Cicero et al.: Sections [0034]-[0037]).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Marchio et al. with the above teaching from Cicero et al. with the motivation of having a means such its common way to couple battery strings to form a battery pack for vehicle.

Marchio et al. further teach the electric vehicle battery pack, wherein each battery string 500 comprises a first battery module and a second battery module connected in series, each 
Marchio et al. disclose the claimed invention except for a plurality of module monitoring boards.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have multiple module monitoring boards, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).

Marchio et al. further teach the electric vehicle battery pack, wherein the plurality of module monitoring boards 312 are communicatively coupled to the string control unit 316 (Marchio et al.: Section [0066]; Fig. 9).
Marchio et al. do not specifically teach the string control unit of each individual battery string comprises one or more processors and memory storing instructions that, when executed by the one or more processors, cause the one or more processors to detect a fault condition in the individual battery string and to control the switch, in response to the detected fault condition, to disconnect the individual battery string from the vehicle power bus while at least one other individual battery string continues providing power to the vehicle power bus.
However, Dulle teaches a battery control system comprising a design system 58 with processors and memory, the design system 58 may determine that the target string level functions include providing control commands, for example, to disconnect a battery system 12 when a fault is detected in the battery system 12, to control supply of electrical power to (e.g., charging) the battery system 12, and/or to control supply of electrical power (e.g., discharging) from the battery system 12 (Dulle: Sections [0097] and [0115]; Fig. 5).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Marchio et al. with the above teaching from Dulle with the motivation of having a means such the battery control system is commonly used in the art for controlling the battery at fault condition. 

With respect to claim 12, Marchio et al. teach the electric vehicle battery pack, wherein the auxiliary connector 440 is configured to couple with the external low-voltage power supply, and wherein the string control unit 316 is configured to draw electrical power from the auxiliary connector 440 (Marchio et al.: Section [0058]). The control unit 316 has to connect to external supply in order to recharge the battery.  

With respect to claim 13, Marchio et al. teach the electric vehicle battery pack, wherein the auxiliary connector 440 comprises a CAN bus connector configured to couple with a CAN bus 320 (Marchio et al.: Section [0058]).

With respect to claim 16, Marchio et al. teach the electric vehicle battery pack, further comprising one or more thermal barriers 808, 812 configured to at least partially insulate adjacent battery strings 500 (Marchio et al.: Section [0083]; Fig. 22).


Response to Arguments
Applicant’s arguments with respect to claims 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Wen R Zeng, whose telephone number is (571) 272-6649.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Cano Milton, can be reached at (313) 446-4937. The fax telephone numbers for this 
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        5/17/2021